IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,              :   No. 83 MM 2019

                    Respondent


              v.



 DALLAS RAY VAVRA,

                    Petitioner


                                      ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2019, the Application for Leave to File

Original Process is GRANTED, and the "Habeas Corpus -Application for Relief" and

Application for Appointment of Appellant Counsel are DENIED.